Citation Nr: 1101326	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  01-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement an initial disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD and assigned 
it a 30 percent disability rating effective August 12, 2000.

During the pendency of this appeal, the evaluation of the 
Veteran's PTSD was increased to 50 percent disabling from 
September 12, 2001.  Thereafter, a March 2005 rating decision 
extended the 50 percent evaluation back to August 12, 2000.  With 
respect to rating claims, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulation and 
therefore such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, where a claimant has filed a notice of 
disagreement with an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Veteran's claim for a higher initial rating for 
PTSD remains on appeal.  

The Board notes that in a July 2008 rating decision, service 
connection for PTSD was severed effective October 1, 2008, based 
on November 2004 and November 2006 VA examination reports in 
which the examiner found that the Veteran did not have a 
psychiatric disorder.  However, the diagnosis of PTSD upon which 
the grant of service connection was based had not been shown to 
be clearly erroneous, and a May 2010 VA examination report 
confirmed that the Veteran did have PTSD.  Therefore, in a July 
2010 rating decision, service connection for PTSD was restored 
and the 50 percent evaluation previously in effect as of August 
12, 2000 was continued.  As such, the only issue on appeal is the 
evaluation of the Veteran's PTSD. 

The Veteran testified at a January 2003 Board hearing before the 
undersigned Veterans Law Judge at the Columbia RO.  A transcript 
of the hearing has been associated with the claims file.

This claim was previously remanded by the Board in May 2005 and 
September 2008.  It now returns for appellate review. 


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been 
manifested by moderate occupational and social impairment due to 
such symptoms as nightmares, trouble sleeping, intrusive 
thoughts, exaggerated startle response, avoidance behavior, mild 
memory loss, and disturbances in motivation and mood. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical 
or lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The evaluation of the Veteran's PTSD arises from a granted claim 
of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Informing the claimant of what is required to substantiate the 
claim requires notice of these five elements in initial rating 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

At the same time, the Court has held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  This means that section 5103(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled. See id.  

Here, the Board finds that the duty to notify has been satisfied 
and that no further notice under the VCAA is required.  The 
Veteran's claim was submitted in August 2000, prior to when the 
VCAA was enacted in November 2000.  Thus, a VCAA-compliant notice 
letter was not required at that time.  Moreover, because the 
Veteran's claim for service connection was granted in the 
December 2000 rating decision, the issue of whether the Veteran 
received proper notice under the VCAA is moot.  See id.  
Nevertheless, an April 2004 VCAA notice letter informed the 
Veteran of his and VA's respective responsibilities for obtaining 
relevant evidence on his behalf and letters dated in June 2006, 
November 2008 and April 2010 notified the Veteran of how VA 
determines the degree of disability and the effective date of 
service connection.  Since receiving these notice letters, the 
Veteran has had ample opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and supplemental statements of the case (SSOC) 
issued in March 2005, March 2007, and most recently in July 2010.  
Therefore, the Board finds that the Veteran has not been 
prejudiced by any delay in notification.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Indeed, in a July 2010 
statement, after having received these letters, the Veteran 
indicated that he had no additional information or evidence to 
submit in support of his claim.  The Board concludes that the 
duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records have also been 
associated with the claims file.  The Board notes that the 
Veteran identified treatment for flashbacks and rapid breathing 
from a Dr. Chapman.  The RO requested records from Dr. Chapman's 
office in October 2000, but received no response.  The Veteran 
has also identified treatment for PTSD from a Dr. Echols.  As 
will be discussed in more detail below, several examination 
reports authored by Dr. Echols are in the claims file and Dr. 
Echols has indicated that the Veteran attends regular therapy 
sessions with him.  However, VA has been unsuccessful in 
obtaining records of these sessions.  In September 2005, pursuant 
to the Board's May 2005 remand directive, the Appeals Management 
Center (AMC) requested records from Dr. Echols' office.  However, 
the Veteran had given the wrong address for Dr. Echols' office in 
the authorized release form, and the letter requesting these 
records was returned by the postal service.  The Veteran was 
informed of this in a December 2005 letter.  In a December 2005 
statement, the Veteran provided a new address for Dr. Echols' 
office.  However, the Veteran's release form authorizing VA to 
request these records had expired.  Therefore, the Veteran was 
requested to fill out a new release form in a June 2006 letter.  
In a June 2006 response to this letter, the Veteran indicated 
that he had no additional information or evidence to give VA in 
support of his claim.  In the Board's September 2008 remand 
directives, the AMC was instructed to make another attempt to 
obtain treatment records from Dr. Echols' office and to inform 
the Veteran of what efforts it had made in this regard.  
Accordingly, in a November 2008 letter, the Veteran was invited 
to fill out another release form authorizing VA to request these 
records.  He was also invited to obtain and send these records 
himself.  The Veteran submitted authorized release forms in 
December 2008 and October 2009.  A March 2010 letter was sent to 
Dr. Echols' office at the address provided in the Veteran's 
authorized release form, which is identical with the address 
provided on Dr. Echols' examination reports.  A response to this 
letter has not been received.  The Veteran was informed of the 
AMC's efforts to obtain Dr. Echols' records in the July 2010 
supplemental statement of the case (SSOC).  In a July 2010 
response to this SSOC, the Veteran indicated that he had no 
additional information or evidence to submit in support of his 
claim and requested that this claim be forwarded to the Board 
immediately.  The Board finds that the AMC has made reasonable 
efforts to obtain treatment records from Dr. Echols' office and 
that the Veteran has been adequately informed of these efforts 
and given an opportunity to submit the records on his own.  As 
such, the Board finds that there has been substantial compliance 
with its May 2005 and September 2008 remand directives, and that 
further efforts to obtain Dr. Echols' records are not warranted.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that VA has discharged its 
duty to assist the Veteran in obtaining relevant evidence on his 
behalf. 

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Here, the RO provided the Veteran with appropriate examinations 
in November 2000, May 2002, November 2004, January 2006, November 
2006, and May 2010.  The psychologist who examined the Veteran in 
May 2010 also issued a June 2010 addendum indicating that he had 
reviewed a December 2008 private examination report by Dr. 
Echols, and that no changes to the VA examiner's diagnostic 
impression or discussion were warranted.  The Board finds that 
the VA examinations obtained in this case are adequate for the 
purpose of making a decision on this claim, as they included a 
review of the claims file, a thorough discussion of the Veteran's 
PTSD symptoms and functional limitations, to include the results 
of indicated tests and studies, and describe the Veteran's 
disability in sufficient detail for the Board's decision on this 
claim to be one that is fully informed.  Ardison v. Brown 6 Vet. 
App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

The Veteran has not stated and there is no evidence otherwise 
suggesting that there has been a material change in the severity 
of the Veteran's PTSD since he was last examined in May 2010.  
See 38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Board had remanded this claim in May 
2005 in part to afford the Veteran a chance to undergo 
psychological testing, as recommended in the November 2004 VA 
examination report, and then to undergo another VA psychiatric 
examination, preferably by the same psychiatrist who examined the 
Veteran in November 2004.  These examinations were performed in 
January 2006 and November 2006, as discussed above.  The November 
2006 examination was conducted by the same psychiatrist who 
examined the Veteran in November 2004.  As such, the Board finds 
that there has been substantial compliance with its May 2005 
remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 
Vet. App. at 105. 

In the Board's September 2008 remand, it instructed the AOJ to 
obtain the January 2006 VA examination report and associate it 
with the claims file and to ascertain whether the Veteran had 
been examined in October 2006, as indicated in the November 2006 
VA examination report, and, if so, to associate a copy of the 
examination report with the claims file.  The Board also 
instructed the AOJ to afford the Veteran a VA psychiatric 
examination to determine whether the diagnosis of PTSD that had 
been made in November 2000 and May 2002 was clearly erroneous in 
light of the VA examination reports dated in November 2004 and 
November 2006 reflecting that the Veteran did not have a service-
connected psychiatric disorder.  The examiner was also asked to 
review the claims file, including the results of past 
psychological testing.  On remand, the January 2006 VA 
examination report was associated with the claims file and the 
AMC made formal findings in April 2010 and May 2010 that the 
Veteran had not undergone a VA examination or mental health 
treatment at VA in October 2006.  Thus, it appears that the 
reference to an October 2006 VA examination in the November 2006 
VA examination report was a typographical error.  Finally, the 
Veteran was afforded another VA psychiatric examination in May 
2010, as discussed above, in which the examiner confirmed that 
the Veteran did have PTSD.  Accordingly, the Board finds that 
there has been substantial compliance with its September 2008 
remand directives.  See id.

As noted above, in January 2003 the Veteran testified at a Board 
hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) 
(2010), it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duty under 38 C.F.R. § 3.102(c)(2) is twofold.  First, 
the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's 
service-connected PTSD meets the criteria for a 70 percent or 100 
percent disability rating.  Although the Board asked questions of 
the claimant pertaining to these criteria, the Veteran was not 
told directly that the evidence had to show that his PTSD 
approximated the criteria for a 70 percent or 100 percent rating.  
See id. at 497 (holding that a hearing officer's inquiries 
regarding the existence of a current disability and a nexus to 
service did not equate to explaining that these issues were 
material to substantiating the claim).  However, for the 
following reasons, the Board finds that the Veteran has not been 
prejudiced by this error.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1346 (Fed. Cir. 2007) (holding that the Court must review 
the record to take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding 
that the assessment of whether prejudicial error exists is based 
on the specific facts of each case).  

In Bryant, 23 Vet. App. at 498-99, the Court held that although 
the hearing officer did not explicitly lay out the material 
issues of medical nexus and current disability, the purpose of 
38 C.F.R. § 3.102(c)(2) had been fulfilled because the record 
reflected that these issues were developed by VA, including the 
provision of a VA medical examination report, and there was no 
indication that the appellant had any additional information to 
submit.  Here, the Veteran's claim has been fully developed, to 
include obtaining the Veteran's VA treatment records and 
providing a number of VA medical examinations to assess the 
nature and severity of the Veteran's PTSD.  Moreover, the 
Veteran's treatment by Dr. Echols was addressed at the hearing 
and, as discussed above, VA has made repeated efforts to obtain 
these records.  The Veteran has not identified any other 
outstanding medical records or other evidence in connection with 
this claim.  Thus, the Board finds that the Veteran has not been 
prejudiced by any deficiency in the January 2003 Board hearing 
with respect to explaining the outstanding issues.  See id.  By 
the same token, there was no need to suggest the submission of 
evidence missing from the file apart from Dr. Echols' records.  
As discussed, the Veteran was invited to submit these records 
himself in the November 2008 letter pursuant to the Board's 
remand directive and VA has made repeated efforts to obtain these 
records.  Accordingly, the Board finds that the outcome of this 
case has not been affected by any deficiency in the Board 
hearing.  See id. at 497-99; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Rating

The Veteran contends that he is entitled to an initial disability 
rating in excess of 50 percent for his service-connected PTSD.  
For the reasons that follow, the Board concludes that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

The Board notes that as this appeal arises from a grant of 
service connection, VA must assess the level of disability from 
the date of the award of service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 50 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms enumerated after that phrase are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and 
maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 
443.  Within the DSM-IV, Global Assessment Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
An examiner's classification of the level of psychiatric 
impairment by a GAF score is to be considered but is not 
determinative of the percentage rating to be assigned. VAOPGCPREC 
10-95 (March 31, 1995).  According to DSM-IV, a score of 61-70 
indicates "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A score of 51-60 
indicates "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  A score 
of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  A score of 31-40 
indicates "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)."  Id.

The Veteran has been receiving mental health treatment since 
March 2000 from a private practitioner.  (The Veteran does not 
receive mental health treatment through VA.)  As discussed above, 
VA has been unable to obtain records of the Veteran's private 
treatment sessions.  Thus, the relevant evidence of record 
consists of assessments by Dr. Echols, the Veteran's private 
physician, as well as VA examination reports and lay statements 
submitted by and on behalf of the Veteran. 

An August 2000 private examination report by Dr. Echols reflects 
that the Veteran had to be driven to the interview because he had 
"problems dealing with traffic."  The Veteran reported that he 
continued to see friends who had been killed or wounded in 
Vietnam every night in his dreams.  He stated that he had 
nightmares every night about his combat experiences and had to 
check all of the doors and windows of his house before he could 
go to sleep.  He was only able to sleep a couple of hours at a 
time before he woke up in a cold sweat.  He also reported having 
flashbacks of Vietnam once or twice a week.  The Veteran related 
that the slightest noise made him jump and reach for a weapon, 
and that he had a weapon close to him at all times.  The examiner 
noted that during the interview a door slammed and the Veteran 
immediately went to the floor for cover.  The Veteran stated that 
in the last few years he started having panic attacks in which he 
had trouble catching his breath.  He related that his first wife 
ended the marriage because "she could not deal with his 
nightmares or his anger."  He stated that his wife finally left 
him when he trained a gun on her and threatened to shoot her 
because the Veteran thought she was a member of the Viet Cong.  
The Veteran also stated that several times he had considered 
committing suicide.  The Veteran was diagnosed with PTSD and 
adjustment disorder with depressed mood and assigned a GAF score 
of 40, indicating that the Veteran had some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood."  See DSM-IV.  Doctor Echols' prognosis for the Veteran 
was guarded as the Veteran had never dealt with the trauma he 
experienced in Vietnam.  Doctor Echols stated that the Veteran 
needed to be seen in therapy on a regular basis and that he did 
not feel that the Veteran had the ability to handle the stressors 
of either part or full-time employment.  Doctor Echols did not 
report the results of any examination of the Veteran, to include 
psychological testing, or explain his rationale for assigning a 
GAF score of 40 or for finding that the Veteran did not have the 
ability to handle the stress of employment. 

At the November 2000 VA examination, the Veteran reported that he 
did not sleep at night and that he had flashbacks and woke up 
feeling like he could not breath.  The Veteran reported beginning 
psychiatric treatment in March of 2000 when he began seeing a Dr. 
Chapman.  As discussed above, VA has not been able to obtain 
treatment records for these visits.  The Veteran denied receiving 
mental health treatment at VA.  With respect to the Veteran's 
work history, he stated that he had been retired for two years 
from his job as a tool and dye maker, in which he had been 
employed for thirty one years.  He related that he had been 
forced to retire because he could not get along with other 
people.  With respect to the Veteran's relationships with others, 
he reported that he had been married and divorced once and had 
two adult children.  He stated that he saw his daughter and 
granddaughter one time a month.  He stated that he had not seen 
his son in the past two years because his son lived out of state.  
He related that his relationship with his children was better 
that it used to be.  He also had one friend whom he saw once 
every two weeks.  The Veteran's current activities included 
fishing and gardening daily.  He also reported a recent history 
of daily alcohol use.  

On mental status examination, the Veteran's mood was mildly 
dysphoric and his affect constricted.  His speech was slow.  His 
thought process was logical and linear and his thought content 
devoid of auditory or visual hallucinations or delusions.  He 
denied any current homicidal or suicidal ideation.  His memory 
was slightly impaired for immediate information, but was intact 
for recent and remote events.  The Veteran had partial insight 
into his current condition.  

After reviewing the claims file and interviewing and examining 
the Veteran, the examiner diagnosed the Veteran with PTSD and 
alcohol dependence and assigned a GAF score of 61, indicating 
that the Veteran had some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally was 
functioning pretty well.  See DSM-IV.  The examiner explained in 
support of this conclusion that the Veteran exhibited mild to 
moderate symptoms associated with PTSD including decreased sleep 
most nights a week, regular nightmares about Vietnam, and 
intrusive thoughts triggered by certain landscapes.  It was also 
noted that the Veteran reported avoidance behavior and a 
restricted range of affect.  The Veteran also described 
irritability and an exaggerated startle response.  His social 
adaptability and ability to interact with others appeared to be 
moderately impaired.  His occupational functioning was also 
moderately impaired.  The examiner noted that the Veteran may 
need assistance with handling his own funds due to his history of 
alcohol dependence.

In a January 2001 letter, the Veteran's former wife stated that 
she had been married to the Veteran from 1968 until 1988.  She 
related that during their marriage the Veteran had war-related 
nightmares, sleeplessness, agitation, and mood swings that became 
increasingly worse over time.  She stated that a number of times 
she woke up to find the Veteran kneeling over her with his hands 
clenched tightly and raised in the air and about to come down on 
her with all of his strength.  He would be murmuring at these 
times as if he were talking to an enemy.  He also would stand at 
attention with his loaded rifle and march up and down the hall of 
their home as well as outside the home for one to two hours at a 
time.  The Veteran would also become frantic and tell her that 
people had been shooting at him.  She stated that the above-
described events occurred numerous times during the marriage.  
She related that on one occasion the Veteran put a pistol to her 
head and pulled the trigger a couple of times.  She stated that 
it was partly loaded and she could have been shot.  

In a September 2001 statement, the Veteran's private 
psychologist, Dr. Echols, stated that the Veteran had been a 
patient of his for over twelve months and was very depressed.  He 
indicated that the Veteran had crying spells, panic attacks, and 
thoughts of suicide.  He concluded that the Veteran was unable to 
handle the stress of part-time or full-time employment and 
assigned a GAF score of 40.  Doctor Echols did not report the 
results of an examination of the Veteran or provide a rationale 
for his conclusions.  As discussed above, VA has been unable to 
obtain records of the Veteran's outpatient treatment with Dr. 
Echols. 

The May 2002 VA examination report reflects that the Veteran 
experienced combat-related nightmares approximately two times per 
week and would wake up sweating and short of breath.  The Veteran 
also reported experiencing flashbacks about one time per week in 
which he would see the faces of people he had killed and also a 
village that was bombed.  He further stated that he experienced 
both visual and auditory hallucinations in which he frequently 
saw Vietnamese people.  The Veteran related as an example that a 
few days before the examination he looked out a window and saw 
children who looked Vietnamese although they were not.  At night 
he heard Vietnamese people talking.  He reported that in the 
evening he will frequently check his home.  He also reported 
experiencing mild startle response with regard to noise and that 
he avoided crowds due to his anxiety.  He did not watch 
television programs involving war coverage.  The Veteran stated 
that he had been receiving treatment on an outpatient basis for 
his PTSD for one and a half years.  He denied any inpatient 
treatment.  He stated that he was taking both an antidepressant 
and sleep medication, although he did not know the names of these 
medications.  With regard to his work history, the Veteran stated 
that he had worked as a tool and dye maker for thirty one years 
and went on disability in 1999 because of low back pain.  He 
stated that if he did not go on disability he was going to be 
dismissed because he had difficulty getting along with co-
workers. 

On mental status examination, it was noted that the Veteran 
provided a "sketchy history."  The Veteran's affect was 
blunted.  He did not demonstrate distractibility, perseveration, 
imitation/utilization behavior or difficulty in achieving or 
maintaining a task set.  Spontaneous speech was fluent, dramatic 
and free of paraphasias.  The Veteran was noted to be logical and 
goal directed.  He denied symptoms of depression, panic disorder, 
obsessive compulsive disorder or agoraphobia.  The examiner noted 
evidence of a disorder in the Veteran's thought process or 
content based on the Veteran's reported auditory and visual 
hallucinations discussed above but not based on how the Veteran 
presented at the examination.  There was no evidence of 
delusions.  The Veteran was diagnosed with PTSD and assigned a 
GAF score of 59, indicating that he had moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV.  The examiner stated that the Veteran's 
PTSD resulted in a moderate degree of impairment with regard to 
adaptation, interaction and social functioning.  It also resulted 
in a moderate degree of impairment of flexibility and efficiency 
in an occupational setting.  His overall level of disability was 
moderate.  It was noted that the Veteran was competent to manage 
his own funds.

In a June 2002 letter, the Veteran's former wife stated that 
during the period that she and the Veteran were separated she 
once met with him and that during that time he expressed suicidal 
thoughts.

At the January 2003 Board hearing, the Veteran presented 
testimony with regard to his PTSD symptoms similar to what he 
reported at the May 2002 VA examination.  He stated that his 
children did not want to see him and that he could not get along 
with anyone except Vietnam War veterans.  He stated that he went 
shopping about once a week but never went to restaurants.  He 
further testified that he had been treated by a "Dr. Echerd" 
for his PTSD during the past two or three years.  (The Board 
finds that most likely the Veteran was referring to treatment by 
Dr. Echols as the name is similar to Dr. Echerd, the evidence of 
record shows that the Veteran had regular mental health treatment 
with Dr. Echols, and the Veteran has never identified treatment 
with a Dr. Echerd in any of the authorized release forms.)  The 
Veteran denied being treated at VA for his PTSD.  He did state 
that he received prescription medication from VA for depression 
and trouble sleeping.  The Veteran also stated that he did not 
feel free to share all of his symptoms at the VA examination 
performed in connection with this claim.  The Veteran stated that 
he left his job of thirty one years because of his PTSD symptoms.  
The Veteran testified that he had trouble remembering names and 
places, and that although most of the time he could remember the 
names of close family members, he once could not remember his 
brother's name when his mind went blank.  

In a December 2003 letter, Dr. Echols confirmed that the GAF 
score of 40 he had assigned for the Veteran's PTSD was 
appropriate based on the Veteran's social and occupational 
functioning.  In support of this finding, Dr. Echols stated that 
the Veteran had experienced a great deal of difficulty 
functioning in the work place before he left his job.  
Specifically, the Veteran had problems accepting instructions 
from supervisory personnel and stated that he never socialized 
with fellow employees.  The Veteran had reported that as long as 
he had a job to do and he was left alone, he was able to complete 
the job.  However, he did not have the time or patience to "deal 
with or listen to anyone" but his daughter, whom he talked with 
over the week and saw for a couple of hours once a month.  The 
Veteran also reported episodes in which he could not catch his 
breath and had numbness in his left arm and hand.  Dr. Echols 
also noted that the Veteran drove to his appointments and talked 
about some of his Vietnam experiences.  He sometimes became 
tearful during these sessions. 

In the November 2004 VA examination report, the psychiatrist who 
examined the Veteran noted that she had reviewed the claims file 
prior to the examination, including the August 2000 private 
psychological evaluation by Dr. Echols with an addendum dated in 
September 2001, and the November 2000 and May 2002 VA examination 
reports.  The Veteran reported sleeping approximately four hours 
a night and two hours at a time as well as experiencing 
nightmares.  He also reported daily intrusive thoughts of killing 
people but could not report any particular incidents.  He also 
reported having flashbacks but would not elaborate what these 
entailed.  The Veteran further stated that he thought he had seen 
children in his yard who were Vietnamese several months prior to 
this evaluation.  He reported that this had never occurred 
before, although the examiner noted that the Veteran had reported 
the same incident in the May 2002 VA examination conducted over 
two years earlier.  The examiner observed that the Veteran 
appeared intoxicated during the interview and was slurring his 
words.  The examiner also noted that the Veteran was very 
uncooperative during the examination and was a poor historian.  

On mental status examination, the Veteran's affect was flat.  His 
thought processes were logical and goal directed without evidence 
of looseness of associations.  He reported hearing voices that no 
one else heard, and he saw "things," but would not give further 
details.  The Veteran reported periodic suicidal thoughts but 
denied making any attempts to commit suicide.  He also denied 
homicidal thoughts.  The examiner gave rule-out diagnoses of 
malingering and PTSD, explaining that the Veteran did not report 
sufficient symptoms for a diagnosis of PTSD.  The examiner stated 
that she could not assign a GAF score because the Veteran was not 
forthcoming with information and was very inconsistent in his 
reports.  The examiner also explained that there was evidence of 
malingering based on the vagueness and inconsistencies of the 
Veteran's answers.  She recommended that the Veteran undergo 
psychological testing.

In a March 2005 letter, the Veteran's former wife provided an 
account of the Veteran's erratic and sometimes violent behavior 
during their marriage.  The account is similar to the one 
provided in her January 2001 letter although it provides 
additional details.  

In an April 2005 letter, Dr. Echols stated that the Veteran 
reported losing his temper at the simplest things, and he checked 
the doors and windows of his house three or four times before 
going to bed to make certain that the Viet Cong did not enter.  
He also slept with a shot gun close by in case he was attacked.  
Doctor Echols stated that he did not feel the Veteran had the 
ability to handle the stress of employment.  However, Dr. Echols 
did not report any findings made on examination of the Veteran or 
provide a rational for his conclusion that the Veteran could not 
work.

In January 2006, the Veteran underwent psychological testing by 
the same psychiatrist who examined the Veteran in May 2002.  The 
examiner noted that the claims file had been reviewed.  At the 
examination, the Veteran stated that he experienced "a lot of 
hallucinations."  He stated that recently he had shot a hole in 
his house because he had seen a Viet Cong soldier standing right 
in front of him.  He stated that he had seen Viet Cong in his 
house several times.  He also stated that he heard voices but 
could not remember what they said or the last time that it 
happened.  The examiner noted that the Veteran's score on the 
Miller Forensic Assessment of Symptoms test was an 11, which was 
significantly above the cut-off of 4, indicating that the Veteran 
was exaggerating his symptoms or possibly malingering.  It was 
also noted that the Veteran had a high number of rare symptom 
combinations.  The examiner explained that these symptoms rarely 
occurred together in genuine psychiatric populations.  Using the 
Personality Assessment Inventory, the Veteran had a T score on 
negative impression management of 99.  His malingering score was 
3.  The examiner found that the Veteran's profile report appeared 
to be invalid due to his high report of psychiatric symptoms.  
The examiner concluded that the psychological evaluation 
indicated symptom exaggeration and that the Veteran's objective 
psychological profile was not valid.  

In the November 2006 VA examination report, which was conducted 
by the same psychiatrist who examined the Veteran in November 
2004, the examiner noted that the Veteran again gave very vague 
answers to questions.  He reported waking and seeing people 
standing in his room but that he never saw them when he was 
awake.  The examiner noted that this statement was inconsistent 
with what he reported at the January 2006 VA examination with 
respect to shooting a hole in the wall when he thought he saw a 
Viet Cong soldier in his house.  The Veteran also reported 
symptoms similar to those he had reported in previous 
examinations.  It was noted that the Veteran denied thoughts of 
suicide, which the examiner pointed out was in conflict with the 
Veteran's previous reports of suicidal ideation.  

On mental status examination, the examiner observed that the 
Veteran's breath smelled of alcohol and he appeared to be 
intoxicated despite the fact that the Veteran denied having had a 
drink for several weeks prior to the examination.  The Veteran's 
affect was blunted.  His thought processes were logical and goal 
directed without evidence of looseness of associations.  The 
examiner noted that the Veteran was inconsistent in his responses 
and was a poor historian.  The examiner concluded that the 
Veteran was malingering.  She stated that although the Veteran 
had some underlying symptoms of PTSD, he did not meet the full 
criteria for PTSD and it was impossible to determine which of his 
statements were true and which were not due to his malingering 
and exaggeration of symptoms.  She therefore found that there was 
no clear evidence that the Veteran had any psychiatric illness 
with the exception of malingering and alcohol dependence.  She 
also stated that a GAF score could not be assigned because the 
Veteran was not being honest in his portrayal of his symptoms.  

In a June 2007 assessment, Dr. Echols stated that the Veteran 
reported waking up, screaming out someone's name, and then 
spending the rest of the night pacing the floor and waiting for 
the Viet Cong to attack.  The Veteran stated that he had 
considered taking his life many times but had made no attempts.  
This letter also reflects a number of other symptoms reported by 
the Veteran which are similar to those discussed above.  The 
Veteran was diagnosed with PTSD and a panic disorder and assigned 
a GAF score of 35.  Doctor Echols noted that the Veteran drove 
over sixty miles one way to receive therapy on a weekly basis.  

A December 2008 assessment by Dr. Echols is identical to the June 
2007 assessment.

A December 2008 letter from a former co-worker and friend of the 
Veteran, W.H., states that at work the Veteran had to be stopped 
on more than one occasion from hurting or killing other employees 
when he was provoked.  W.H. stated that the Veteran thought he 
was fighting the Viet Cong at these times.  W.H. also stated that 
the Veteran would sometimes stay the night at his house and could 
be heard screaming in his sleep from the adjacent room.  W.H. 
stated that on one occasion the Veteran "awoke shooting holes 
through the roof of his house" with a gun.  W.H. stated that he 
believed the Veteran retired early because the Veteran knew he 
"could not continue on."  W.H. also stated that he talked with 
the Veteran nearly every day by phone and visited him as often as 
possible. 

The May 2010 VA examination was performed by the same 
psychiatrist who examined the Veteran in May 2002 and January 
2006.  The psychiatrist stated in the examination report that he 
had reviewed the claims file at the time of the examination.  At 
the examination, the Veteran reported that he woke up every two 
hours and then went back to sleep.  He reported having nightmares 
about Vietnam approximately one time per week.  These nightmares 
caused him to wake up in an anxious state.  He stated that when 
he was out of the house he sometimes saw people who he thought 
were Vietnamese but turned out not to be.  He stated that the 
most significant of these episodes occurred in 1989 when he put a 
pistol to his wife's head and swore that she was a Vietnamese 
enemy soldier.  He further reported having intrusive thoughts a 
few times per week.  He related a history of difficulty with 
anger control and found himself becoming irritable for no reason.  
He reported anxiety which was general in nature, dysphoria, 
anhedonia, and guilt.  He stated that he did not like to be 
around people as it made him feel panicky.  He went to 
restaurants but only when they were less crowded.  He further 
reported having friends who were Vietnam Veterans with whom he 
went fishing.  He did not watch programs about war or war 
coverage on television.  With respect to his work history, the 
Veteran stated that he retired in 1999 because he was "going to 
get fired anyway."  In this regard, he stated that he was having 
increasing difficulties with getting along with co-workers and 
that he was transferred to a second shift so that he would be by 
himself.  When he was moved back to his first shift, he took 
retirement.  The Board here notes that this statement is in 
conflict with what the Veteran reported in the May 2002 VA 
examination.  In that examination, the Veteran stated that he 
left his job in 1999 because he went on disability due to low 
back pain.  The Veteran stated that since his divorce he had 
lived with five or six women but he could not maintain 
relationships with any of them because he "scared them" and 
would wake up yelling.  

On mental status examination, the Veteran's affect was noted to 
be blunted.  His response latencies were long.  He demonstrated 
adequate attention and was not distractible.  There was no 
evidence of a disorder in thought process or content.  He denied 
suicidal ideation or homicidal ideation.  The examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 55, indicating 
that his symptoms or functional impairment were moderate in 
nature.  See DSM-IV.  The examiner stated that the Veteran gave 
good descriptors of his experiences.  The examiner noted that 
although the Veteran had given good evidence of malingering and 
exaggeration of symptoms at the November 2006 VA examination, it 
was important to note that malingering on one examination did not 
preclude a psychiatric diagnosis.  The examiner concluded that 
the Veteran's currently had a moderate degree of impairment in 
social and occupational functioning.  His overall level of 
disability was moderate.  The examiner stated that while the 
Veteran continued to abuse alcohol, he was competent to manage 
funds at this time. 

The AOJ apparently had questions about Dr. Echols, so the VA 
examiner was asked to review the credentials of Dr. Echols and 
provide an addendum to the May 2010 report.  In a June 2010 
addendum to this examination report, the examiner stated that he 
reviewed the December 2008 evaluation by Dr. Echols and that this 
report was consistent with PTSD.  The examiner stated that no 
changes to his diagnostic impression or discussion were indicated 
based on a review of the December 2008 private assessment.  (The 
Board finds that while the examiner concluded that he was "in 
agreement" with the December 2008 report by Dr. Echols, he was 
clearly referring to the diagnosis of PTSD and not to the 
assessment of the severity of the Veteran's symptoms or 
functional impairment, as these examinations diverge widely in 
that respect.)  

After reviewing the record, the Board finds that the Veteran's 
PTSD does not approximate the criteria for a 100 percent 
disability rating, which requires that the Veteran have total 
occupational impairment.  See 38 C.F.R. § 4.130, DC 9411.  The 
preponderance of the evidence weighs against a finding that the 
Veteran has total occupational impairment by virtue of his PTSD 
symptoms.  In this regard, the Board has considered the Veteran's 
assertions that he would have been fired from his job of thirty-
one years as a tool and dye maker if he had not retired.  
However, evidence that is conjectural in nature has little 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim).  Thus, this 
hypothetical situation is accorded very little weight as evidence 
of total occupational impairment.  Moreover, while the Veteran is 
competent to describe his symptoms, functional impairment, and 
medical history, he does not have the medical training or 
experience to render a competent opinion as to whether he is 
unemployable due to his PTSD symptoms as this is a determination 
that is medical in nature and thus must be made by a person with 
appropriate medical expertise.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 
3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that three different VA examiners have found over 
the length of this claim, from the November 2000 VA examination 
to the May 2010 VA examination, that the Veteran had only 
moderate occupational impairment rather than total occupational 
impairment.  The Board gives more weight to these findings than 
to the Veteran's statements as they were made by medical 
professionals who reviewed the claims file and examined the 
Veteran.  Thus, contrary to the Veteran's lay assertions, the 
competent medical evidence shows that he has only moderate 
occupational impairment.  

The Board also finds the Veteran's statement that he would have 
been fired from his job is not credible based on his inconsistent 
statements in this regard and his history of exaggerating his 
symptoms.  At the November 2000 VA examination, the Veteran 
claimed that he had been forced to retire because he could not 
get along with other people.  However, in the May 2002 VA 
examination report, the Veteran stated that he left his job when 
he went on disability due to low back pain.  At the January 2003 
Board hearing, the Veteran stated that he left his job because of 
his PTSD symptoms.  At the May 2010 VA examination, the Veteran 
stated that he retired in 1999 because he was "going to get 
fired anyway." These inconsistencies lead the Board to find that 
Veteran's basic contention that his employment would have been 
terminated if he had not retired is unreliable.  See Caluza, 7 
Vet. App. at 511 (holding that in determining whether evidence is 
credible, Board may properly consider, among other things, its 
consistency with other evidence submitted on behalf of the 
Veteran).  Further casting doubt on the Veteran's statements are 
the November 2004, January 2006, and November 2006 VA examination 
reports, all of which show, based on the Veteran's reported 
history and clinical psychological testing, that he has been a 
poor historian and had exaggerated his symptoms.  The May 2002 VA 
examination report also reflects that the Veteran provided a 
"sketchy history."  Indeed, the psychiatrist who examined the 
Veteran in November 2004 and November 2006 thought that the 
Veteran might be malingering based on inconsistencies in his 
statements and the exaggeration of his symptomatology.  
Psychological testing done in January 2006 confirmed that the 
Veteran was exaggerating and possibly malingering as demonstrated 
by the scores he received on psychological tests and the fact 
that he was reporting a high number of rare symptom combinations.  
While the May 2010 VA examination report confirmed that the 
Veteran did have PTSD after this diagnosis had been put into 
question due to the Veteran's unreliable reporting in earlier 
examinations, it does not therefore show that the Veteran's 
statements were credible in the earlier examination reports.  In 
this regard, it is important to note that the focus of the May 
2010 VA examination was to address the question of whether the 
Veteran in fact had PTSD.  Thus, the examiner's finding that the 
Veteran gave a reliable history in this examination was with 
respect to whether the Veteran had PTSD and does not lead to a 
finding that the Veteran's history given in the previous 
examination reports, including his reports of hallucinations, are 
therefore reliable as well.  Indeed, the examiner stated that in 
the November 2006 VA examination report the Veteran had given 
good evidence of malingering and exaggeration of symptoms.  Thus, 
for the forgoing reasons, the Board finds that the Veteran's 
statements that absent taking an early retirement he would have 
been fired from his job because of interpersonal difficulties are 
not credible. 

The Board has also considered Dr. Echols' assessments, in which 
he has consistently found that the Veteran is unable to handle 
the stress of employment.  However, the Board gives these 
assessments very little weight and finds that they are outweighed 
by the VA examination reports showing that the Veteran has only 
moderate occupational impairment.  In this regard, there is no 
indication that Dr. Echols' conclusion that the Veteran is unable 
to handle the stress of employment is based on examinations of 
the Veteran or clinical findings derived from such examinations.  
Indeed, the assessments by Dr. Echols do not reflect any such 
findings or even indicate that examinations were performed.  
Thus, Dr. Echols' conclusion appears to be entirely based on the 
Veteran's reported history.  As discussed above, the Board finds 
that the Veteran's statements regarding his employment history 
are not reliable and thus have little weight as evidence of 
unemployability.  The fact that this reported history is 
contained in a medical record does not give it more probative 
value.  A bare transcription of lay history reported by the 
Veteran, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence simply because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, to the extent Dr. 
Echols' finding that the Veteran is unable to work is based on 
the Veteran's reported history, it likewise carries little weight 
as evidence of unemployability. 

Further, the Board finds that Dr. Echols' rationale for finding 
that the Veteran is unable to work due to the stress of 
employment is not sufficient.  In this regard, the Board notes 
that none of Dr. Echols' examination reports provides any kind of 
rationale in support of this finding.  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008), the Court held that the 
probative value of a medical opinion comes from its reasoning, 
and therefore neither a VA medical examination report nor a 
private medical opinion is entitled to any weight if it contains 
only data and conclusions.  The only rationale provided by Dr. 
Echols is in his December 2003 letter, in which he stated that 
before the Veteran left his job, he had experienced a great deal 
of difficulty functioning in the work place with regard to 
accepting instructions from supervisory personnel and socializing 
with co-workers.  As discussed above, because the Board finds 
that the Veteran's statements regarding his work history are 
unreliable, any conclusions based exclusively on such a history 
and unsupported by any clinical findings are likewise unreliable.  
Moreover, Dr. Echols did not explain how the Veteran's reported 
interpersonal difficulties at work led to a finding that the 
Veteran was therefore unable to handle the stress of employment.  
The fact that the Veteran may have had such difficulties alone 
does not appear to be a sufficient basis for finding that the 
Veteran is unable to work.  The Veteran himself stated at the May 
2002 VA examination that he left his job because he went on 
disability due to low back pain.  As discussed above, the 
Veteran's statements that he would have been fired anyway due to 
interpersonal difficulties are conjectural in nature and thus 
have little probative value.  In light of the Veteran's 
unreliable reported history, the fact that Dr. Echols' statement 
that the Veteran is unable to handle the stress of employment 
seems entirely based on that history rather than on clinical 
findings, and the insufficient rationale given by Dr. Echols in 
support of this conclusion, the Board accords Dr. Echols' 
assessments very little weight.  See Nieves-Rodriguez, 22 Vet. 
App. 295 at 304; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings).

The Board finds that the VA examinations conducted during the 
pendency of this claim in November 2000, May 2002, November 2004, 
January 2006, November 2006, and May 2010 outweigh the private 
examination reports with respect to the impact of PTSD on the 
Veteran's ability to work.  None of these reports suggests that 
the Veteran has total occupational impairment due to PTSD.  
Rather, two examiners found that the Veteran had only moderate 
occupational impairment.  See November 2000 VA examination 
report; May 2002 VA examination report; May 2010 VA examination 
report.  The third examiner found that the Veteran was 
exaggerating his symptoms and possibly malingering, and thus did 
not offer an opinion with regard to the Veteran's ability to 
work.  See November 2004 and November 2006 VA examination 
reports.  Because these findings were based on a review of the 
claims file, the Veteran's reported history, and clinical 
examinations of the Veteran, and are supported by an adequate 
rationale, namely that the Veteran's symptoms were only mild to 
moderate in nature, the Board finds that they have more weight 
than the private reports by Dr. Echols which, for the reasons 
discussed above, are accorded little weight.  Moreover, three VA 
examiners have not found that the Veteran has total occupational 
impairment due to his PTSD symptoms, as opposed to the one 
private physician who made such an assessment, which further 
weighs against a finding of unemployability.  For the same 
reasons discussed above, the VA examination reports outweigh the 
December 2008 letter authored by the Veteran's friend, W.H. 
asserting that the Veteran retired early because he "could not 
continue on."  As such, the Board finds that the preponderance 
of the competent and credible evidence weighs against a finding 
that the Veteran has total occupational impairment due to his 
PTSD symptoms.  

Because the Board finds that the Veteran has only moderate 
occupational impairment, his PTSD does not approximate the 
criteria for a 100 percent disability rating, which is predicated 
on total occupational impairment.  See 38 C.F.R. § 4.130, DC 
9411.
 
The Board also finds that the Veteran's PTSD has not approximated 
the criteria for a 70 percent disability rating during the 
pendency of this claim because he does not have any symptoms 
associated with or equivalent in severity to this evaluation.  
See id.; Mauerhan, 16 Vet. App. at 442.  With regard to the 
symptoms associated with a 70 percent rating, the Board finds 
that the Veteran does not have suicidal ideation such that it 
results in any functional impairment.  In this regard, as noted 
in the November 2004 and November 2006 VA examination reports, 
the Veteran has been inconsistent in reporting whether he 
experiences suicidal ideation.  Indeed, none of the VA examiners 
found that the Veteran exhibited suicidal ideation.  The Veteran 
has consistently denied ever forming an intent or plan to commit 
suicide.  Thus, the Board finds that the Veteran's inconsistent 
statements regarding thoughts of committing suicide do not 
warrant the assignment of a 70 percent disability rating.  
Further supporting this finding is the fact that there is no 
indication that any occasional passive suicidal thoughts have 
resulted in deficiencies in most areas, as required for a 70 
percent rating.  See 38 C.F.R. § 4.130, DC 9411. 

With regard to obsessional rituals that interfere with routine 
activities, the Veteran has stated that he has to check all of 
the doors and windows of his house before he can go to sleep.  
Given the Veteran's history of exaggerating his symptoms, the 
reliability of this statement is put into question.  Moreover, 
even assuming that the Veteran does check the doors and windows 
of his house before going to sleep, this alone does not 
constitute an obsessional ritual that interferes with routine 
activities, and none of the medical professionals who has 
examined the Veteran has made such a finding.  Thus, the Board 
finds that this symptom has not been established.  See id.

The Veteran has not argued and neither the private nor the VA 
examination reports show that the Veteran's speech is 
intermittently illogical, obscure, or irrelevant.  See id.  

There is also no evidence showing that the Veteran has near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively.  See id.  While the 
Veteran has stated that he experiences panic attacks in which he 
has trouble catching his breath, he has never been diagnosed with 
panic attacks in the numerous VA examinations assessing his PTSD.  
While Dr. Echols diagnosed the Veteran with a panic disorder, 
there is no indication that this diagnosis is based on clinical 
findings derived from an examination of the Veteran.  Rather, Dr. 
Echols diagnosis appears to rely solely on the Veteran's reported 
history which, as discussed above, the Board finds is unreliable.  
The Veteran himself, as a lay person, is not competent to 
diagnose panic attacks or a panic disorder as this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 
Vet. App. at 309.  Moreover, even assuming that the Veteran has 
suffered panic attacks, there is no evidence suggesting that they 
are near-continuous and affect his ability to function 
independently, appropriately, and effectively.  Thus, the Board 
finds that the Veteran's reports of panic attacks and the 
diagnosis of a panic disorder in the private reports are not 
sufficient to warrant assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.130, DC 9411. 

There is also no evidence that the Veteran has impaired impulse 
control such as unprovoked irritability with periods of violence.  
See id.  In this regard, the Board has considered the statements 
submitted by the Veteran's former wife recounting erratic and 
violent behavior exhibited by the Veteran during their marriage, 
including an incident in which he put a gun to her head.  
However, the evidence shows that the Veteran and his former wife 
divorced in 1988.  Thus, the incidents described by the Veteran 
and his former wife occurred on or before 1988, over ten years 
before the Veteran submitted the claim for service connection for 
PTSD.  When evaluating a service-connected disability, it is the 
present level of disability as manifested during the course of 
the claim that is relevant.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Thus, the Veteran's symptoms or behavior during 
his marriage cannot support a higher rating absent evidence that 
he currently exhibits such symptoms or behavior.  Likewise, the 
Veteran's altercations at work described in the December 2008 
letter by W.H. occurred many years prior to this claim and thus 
do not reflect the current state of the Veteran's disability.  
See id.  The Board has also considered the Veteran's account in 
the January 2006 VA examination of shooting a hole in the wall of 
his house when he thought he saw a Viet Cong soldier.  However, 
the psychiatrist who examined the Veteran at that time, as well 
as the psychiatrist who examined the Veteran in November 2006, 
did not find this statement credible.  Accordingly, the Board 
cannot find that the Veteran has impaired impulse control with 
periods of violence based on the Veteran's account of shooting a 
hole in the wall.  Moreover, the VA examination reports and 
private examination reports have not shown during the pendency of 
this claim that the Veteran has impaired impulse control with 
periods of violence as a clinical finding.   

There is no evidence suggesting that the Veteran has spatial 
disorientation or neglects his personal appearance and hygiene to 
the extent that such neglect results in deficiencies in most 
areas.  See 38 C.F.R. § 4.130, DC 9411.  None of the private or 
VA reports indicates that the Veteran had spatial disorientation 
or neglected his personal hygiene or appearance.  

Finally, the evidence does not show that the Veteran has 
difficulty in adapting to stressful circumstances such as to 
warrant a 70 percent disability rating.  See id.  The Veteran has 
been able to maintain friendships with fellow Vietnam veterans, 
with whom he shares activities such as fishing.  Moreover, the 
Veteran's friend W.H. stated in the December 2008 letter that 
they speak by phone regularly and that W.H. visits the Veteran as 
often as possible.  The Veteran is also in regular contact with 
his daughter.  Moreover, as discussed above, the evidence does 
not show that the Veteran left his job of thirty one years 
because he was unable to cope with the stress of employment.  
Rather, the Veteran left his job because he retired and went on 
disability due to low back pain.  The Board also notes that 
throughout this claim VA examiners have consistently assigned the 
Veteran GAF scores from 55 to 61, indicating that the Veteran's 
PTSD is in the mild to moderate range of severity.  See November 
2000, May 2002, and May 2010 VA examination reports.  Indeed, the 
VA examiners who assigned these scores explicitly stated that 
they were based on a finding that the Veteran's PTSD symptoms and 
occupational and social impairment were in the moderate range of 
severity.  While these scores in themselves are not 
determinative, in conjunction with the other evidence of record 
they further weigh against the assignment of a 70 percent 
disability rating based on difficulty in adapting to stressful 
circumstances.  See 38 C.F.R. § 4.130, DC 9411.

The Board notes that Dr. Echols' private reports reflect the 
assignment of GAF scores of 40 and, in the June 2007 report, of 
35.  However, the Board gives these scores very little weight and 
finds that they are outweighed by the GAF scores in the VA 
examination reports.  First, as discussed above, there is no 
indication that Dr. Echols' assessments of the Veteran included 
any clinical findings.  Thus, there is no indication that the GAF 
scores are based on clinical findings made on examination of the 
Veteran.  Second, Dr. Echols did not give rationales for 
assigning these scores except in the December 2003 letter, in 
which he stated that the score of 40 was based on the Veteran's 
social and occupational functioning.  Specifically, Dr. Echols 
noted that the Veteran had problems accepting instructions from 
supervisory personnel and stated that he never socialized with 
fellow employees.  Doctor Echols also stated that the Veteran did 
not have the time or patience to "deal with or listen to 
anyone" but his daughter, with whom he talked over the week and 
saw for a couple of hours once a month.  This rationale is 
inconsistent with the definition set forth in the DSM-IV for GAF 
scores in the range of 31 to 40, which require impairment in 
reality testing or major impairment in several areas.  Here, the 
rationale for the assignment of the GAF score of 40 was based 
only on the Veteran's occupational and social difficulties rather 
than on a finding that the Veteran has major impairment in most 
areas.  Moreover, as discussed above, the Board finds that the 
Veteran's reported occupational difficulties were exaggerated and 
thus not credible, as indicated by the psychiatrist who examined 
the Veteran in November 2004 and November 2006.  Thus, Dr. 
Echols' rationale for assigning a GAF score of 40 is 
insufficient.  See Nieves-Rodriguez, 22 Vet. App. at 304.   
Finally, because the GAF scores assigned by two examiners in the 
VA examination reports differ so widely from the GAF scores 
assigned by Dr. Echols, and because these scores are based on 
clinical findings made on examination of the Veteran and a review 
of the claims file and the Veteran's reported history, they cast 
into serious doubt the accuracy and reliability of the GAF scores 
assigned by Dr. Echols.  Thus, the Board finds that the GAF 
scores assigned by Dr. Echols are outweighed by the GAF scores 
assigned in the VA examination reports, which show that the 
Veteran's PTSD is in the moderate range of severity.  Therefore, 
the GAF scores assigned by Dr. Echols do not support a higher 
disability rating for the Veteran's PTSD. 

The Board finds that other symptoms and behavior reported by or 
attributed to the Veteran do not serve as reliable evidence in 
support of a higher rating.  See Mauerhan, 16 Vet. App. at 442.  
In this regard, the Board has considered the Veteran's reported 
visual and auditory hallucinations.  As discussed above, in the 
November 2004, January 2006, and November 2006 VA examination 
reports, two psychiatrists found that the Veteran's reports of 
hallucinating were not credible.  These examination reports are 
highly probative as they were conducted by psychiatrists who 
reviewed the claims file, interviewed and examined the Veteran 
and, in the January 2006 VA examination, conducted psychological 
testing.  The psychiatrists explained that the Veteran's scoring 
on the psychological tests, as well as the vagueness and 
inconsistency of his answers and the fact that he was reporting a 
high number of rare symptom combinations showed that he was 
exaggerating and possibly malingering with respect to many of his 
PTSD symptoms.  As such, there is no clinical evidence of record 
showing that the Veteran suffers from visual or auditory 
hallucinations.  Based on the findings in the VA examination 
reports and the Veteran's inconsistent statements, the Board 
finds that the Veteran's reported hallucinations are not 
credible.  

By the same token, based on the Veteran's history of exaggerating 
his symptoms, the Board finds that the Veteran's response of 
going to the floor "for cover" when a door slammed during the 
August 2000 private examination cannot be relied on as evidence 
supporting the assignment of a higher rating in light of the 
Veteran's history of exaggerating his symptoms.  

Likewise, although the August 2000 private assessment report 
reflects that the Veteran had to be driven to Dr. Echols' office 
because the Veteran had "problems dealing with traffic," the 
June 2007 assessment by Dr. Echols reflects that the Veteran 
drove sixty miles each way on a weekly basis for his 
appointments.  Thus, it is clear that the Veteran is in fact able 
to drive and cope with the stress of traffic.  As Dr. Echols has 
given consistent evaluations of the Veteran's PTSD, and even 
indicated in the June 2007 assessment that the Veteran's PTSD had 
worsened by assigning a GAF score of 35 as opposed to the GAF 
scores of 40 previously assigned, there is no indication that the 
Veteran's ability to drive sixty miles to and from his 
appointments was due to an improvement in his symptoms between 
August 2000 and June 2007.  Rather, the Board finds that the 
Veteran's reported inability to cope with traffic is not credible 
given the contradiction in the evidence and the Veteran's history 
as an unreliable historian and thus does not serve as probative 
evidence in support of a higher rating.  See Caluza, 7 Vet. App. 
at 511.  

The Board also finds that the Veteran's PTSD symptoms established 
by the competent and credible evidence of record are not the 
equivalent in severity to those associated with a 70 percent 
disability rating.  See Mauerhan, 16 Vet. App. at 442.  In this 
regard, the Board finds that the competent and credible evidence 
shows that the Veteran has chronic sleep disturbance, nightmares, 
intrusive thoughts, exaggerated startle response, avoidance 
behavior, disturbances in motivation and mood, mild memory loss, 
and moderate impairment in occupational and social functioning 
due to his PTSD.  These symptoms and functional impairment more 
closely approximate the criteria for a 50 percent disability 
rating or lower, not the criteria for a 70 percent disability 
rating.  See 38 C.F.R. § 4.130, DC 9411.  Symptoms associated 
with a 30 percent disability rating include anxiety, depressed 
mood, chronic sleep impairment, panic attacks, and mild memory 
loss.  See id.  Symptoms associated with a 50 percent disability 
rating include panic attacks more than once a week, impairment of 
short-and long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.  It necessarily follows that the 
Veteran's symptoms described above cannot be the equivalent in 
severity to a 70 percent disability rating when his symptoms or 
symptoms of even greater severity are explicitly associated with 
lower evaluations.  See id.  Moreover, the fact that throughout 
the course of this claim the Veteran's PTSD has been 
characterized as moderate in nature by VA medical professionals 
who examined the Veteran and reviewed the file, including the 
private examination reports by Dr. Echols and previous statements 
made by the Veteran and his former wife, further weighs against a 
finding that the Veteran's PTSD symptoms approximate the criteria 
for a 70 percent rating.  

Accordingly, the Board finds that the competent and credible 
evidence shows that the Veteran's PTSD more nearly approximates 
the criteria for a 50 percent disability rating, which is the 
current evaluation assigned.  See 38 C.F.R. § 4.7; 38 C.F.R. 
§ 4.130, DC 9411. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 50 percent at any point since 
service connection was awarded.  Rather, as discussed in more 
detail above, the competent and credible evidence of record shows 
that throughout the course of this appeal the Veteran's PTSD has 
not approximated the criteria for a higher rating.  Therefore, no 
staged ratings are appropriate.  See Fenderson, 12 Vet. App. at 
126. 

The Board has also considered whether to the address the issue of 
a total disability rating based on individual unemployability 
(TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel of that 
claim for an increased rating is the issue of whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id. at 455.  Here, as discussed in more 
detail above, the Board finds that there is no competent or 
credible evidence that the Veteran is unemployable by virtue of 
his PTSD.  As such, consideration of entitlement to TDIU is not 
warranted.

Finally, the Board has considered whether the Veteran's claim 
should be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his PTSD 
presents "such an exceptional or unusual disability picture . . 
. as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
initial rating in excess of 50 percent for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 
Vet. App. at 55. 


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


